                    IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF NORTH CAROLINA
                                GREENSBORO DIVISION

                                             )
 GAYLA PRICE,                                )
                                             ) Case No. 1:19-cv-960-CCE-JEP
              PLAINTIFF,                     )
                                             )
 v.                                          ) ANSWER OF KELLY YOUNG ONLY
                                             ) TO AMENDED COMPLAINT
 GREENSBORO NEWS & RECORD,                   )
 LLC, BH MEDIA GROUP, INC.,                  )
 BERKSHIRE HATHAWAY, INC. and                )
 KELLY YOUNG,                                )
                                             )
                 DEFENDANTS.                 )

         COMES NOW the defendant, Kelly Young, only, answering the Amended Complaint,

avers:

         1.     Denied for lack of knowledge or information.

         2.     Denied for lack of knowledge or information.

         3.     The allegations contained in paragraph 3 of the Complaint do not require a legal

response, however to the extent one is required: denied.

         4.     The allegations contained in paragraph 4 of the Complaint do not require a legal

response, however to the extent one is required: denied.

         5.     The allegations contained in paragraph 5 of the Complaint do not require a legal

response, however to the extent one is required: denied.

         6.     The allegations contained in paragraph 6 of the Complaint do not require a legal

response, however to the extent one is required: denied.

         7.     The allegations contained in paragraph 7 of the Complaint do not require a legal

response, however to the extent one is required: denied.

         8.     As to the allegations contained in paragraph 8 of the Complaint, it is admitted

that the plaintiff is a black female, citizen and resident of Guilford County and was employed by

the Greensboro News & Record.




         Case 1:19-cv-00960-CCE-JEP Document 9 Filed 11/27/19 Page 1 of 10
       Except as herein admitted, denied for lack of knowledge or information.

       9.      Denied for lack of knowledge or information.

       10.     Denied for lack of knowledge or information.

       11.     Denied for lack of knowledge or information.

       12.     Denied for lack of knowledge or information.

       13.     As to the allegations contained in paragraph thirteen of the Complaint, it is

admitted that defendant Kelly Young is a citizen and resident of the State of North Carolina, and

was employed by the News & Record. It is further admitted that the defendant pled “No

Contest” to a charge of indecent exposure.

       14.     Upon information and belief, admitted.

       15.     As to the allegations contained in paragraph 15 of the Complaint, it is admitted

that this Court has jurisdiction over this action.

       Except as herein admitted, denied.

       16.     Denied for lack of knowledge or information.

       17.     Admitted.

       18.     Denied for lack of knowledge or information.

       19.     Denied for lack of knowledge or information.

       20.     Denied for lack of knowledge or information.

       21.     Denied for lack of knowledge or information.

       22.     Denied for lack of knowledge or information.

       23.     Denied for lack of knowledge or information.

       24.     As to the allegations contained in paragraph 24 of the Complaint, it is admitted

that defendant Young worked with the plaintiff.

       Except as herein admitted, denied.

       25.     Denied for lack of knowledge or information.

       26.     Denied for lack of knowledge or information.



                                               - 2 -
       Case 1:19-cv-00960-CCE-JEP Document 9 Filed 11/27/19 Page 2 of 10
       27.     Denied for lack of knowledge or information.

       28.     Denied for lack of knowledge or information.

       29.     Denied for lack of knowledge or information.

       30.     Denied for lack of knowledge or information.

       31.     Denied for lack of knowledge or information.

       32.     Denied for lack of knowledge or information.

       33.     Denied for lack of knowledge or information.

       34.     The defendant invokes the Fifth Amendment with respect to the allegations

against him.

       Except as herein admitted, denied for lack of knowledge or information.

       35.     Defendant Young invokes the Fifth Amendment with respect to the allegations

against him.

       Except as herein admitted, denied for lack of knowledge or information.

       36.     Defendant Young invokes the Fifth Amendment with respect to the allegations

against him.

       Except as herein admitted, denied for lack of knowledge or information.

       37.     Denied.

       38.     Denied.

       39.     Denied.

       40.     Denied.

       41.     Denied.

       42.     As to the allegations contained in paragraph 42 of the Complaint, it is admitted

that the defendant served as pray leader, was captain of the kick ball team and had received an

award for his editorial design work.

       Except as herein admitted, denied for lack of knowledge or information.

       43.     Denied.



                                             - 3 -
      Case 1:19-cv-00960-CCE-JEP Document 9 Filed 11/27/19 Page 3 of 10
        44.     Denied.

        45.     The defendant moves, pursuant to Rule 12(f) of the Federal Rules of Civil

Procedure, to strike the allegations contained in paragraph 45 of the Complaint.

        Subject to and without waiving this motion, the defendant responds: denied for lack of

knowledge or information.

        46.     Denied for lack of knowledge or information.

        47.     Denied for lack of knowledge or information.

        48.     Denied for lack of knowledge or information.

        49.     As to the allegations contained in paragraph 49 of the Complaint, it is admitted

that the plaintiff filed a police report against the defendant.

        Except as herein admitted, denied for lack of knowledge or information.

        50.     Denied for lack of knowledge or information.

        51.     Denied for lack of knowledge or information.

        52.     Denied for lack of knowledge or information.

        53.     Denied for lack of knowledge or information.

        54.     Denied for lack of knowledge or information.

        55.     Denied for lack of knowledge or information.

        56.     Denied for lack of knowledge or information.

        57.     Denied for lack of knowledge or information.

        58.     Denied for lack of knowledge or information.

        59.     Denied for lack of knowledge or information.

        60.     Denied for lack of knowledge or information.

        61.     Denied for lack of knowledge or information.

        62.     Denied for lack of knowledge or information.

        63.     Denied for lack of knowledge or information.

        64.     Denied for lack of knowledge or information.



                                                - 4 -
       Case 1:19-cv-00960-CCE-JEP Document 9 Filed 11/27/19 Page 4 of 10
       65.     Denied for lack of knowledge or information.

       66.     Denied for lack of knowledge or information.

       67.     The defendant hereby repeats, re-alleges and incorporates by reference each of his

responses to paragraphs 1 through 66 of the Complaint with like effect as if set forth fully herein.

       68.     Denied for lack of knowledge or information.

       69.     Denied for lack of knowledge or information.

       70.     Denied for lack of knowledge or information.

       71.     Denied for lack of knowledge or information.

       72.     Denied for lack of knowledge or information.

       73.     Denied for lack of knowledge or information.

       74.     Denied for lack of knowledge or information.

       75.     Denied for lack of knowledge or information.

       76.     Denied for lack of knowledge or information.

       77.     Denied for lack of knowledge or information.

       78.     The defendant hereby repeats, re-alleges and incorporates by reference each of his

responses to paragraphs 1 through 77 of the Complaint with like effect as if set forth fully herein.

       79.     Denied for lack of knowledge or information.

       80.     Denied for lack of knowledge or information.

       81.     The allegations against defendant Young are denied.

       Except as herein admitted, denied for lack of knowledge or information.

       82.     Denied.

       83.     Denied for lack of knowledge or information.

       84.     Denied.

       85.     The allegations against defendant Young are denied.

       Except as herein admitted, denied for lack of knowledge or information.

       86.     Denied for lack of knowledge or information.



                                              - 5 -
       Case 1:19-cv-00960-CCE-JEP Document 9 Filed 11/27/19 Page 5 of 10
          87.    Denied.

          88.    The defendant hereby repeats, re-alleges and incorporates by reference each of his

responses to paragraphs 1 through 87 of the Complaint with like effect as if set forth fully herein.

          89.    Admitted.

          90.    Denied for lack of knowledge or information.

          91.    Denied for lack of knowledge or information.

          92.    Denied for lack of knowledge or information.

          93.    Denied for lack of knowledge or information.

          94.    Denied for lack of knowledge or information.

          95.    Denied for lack of knowledge or information.

          96.    Denied for lack of knowledge or information.

          97.    Denied for lack of knowledge or information.

          98.    Denied for lack of knowledge or information.

          99.    The defendant hereby repeats, re-alleges and incorporates by reference each of his

responses to paragraphs 1 through 98 of the Complaint with like effect as if set forth fully herein.

          100.   Denied for lack of knowledge or information.

          101.   Denied for lack of knowledge or information.

          102.   Denied for lack of knowledge or information.

          103.   Denied for lack of knowledge or information.

          104.   Denied for lack of knowledge or information.

          105.   Denied for lack of knowledge or information.

          106.   The defendant hereby repeats, re-alleges and incorporates by reference each of his

responses to paragraphs 1 through 105 of the Complaint with like effect as if set forth fully

herein.

          107.   Denied for lack of knowledge or information.

          108.   Denied for lack of knowledge or information.



                                               - 6 -
          Case 1:19-cv-00960-CCE-JEP Document 9 Filed 11/27/19 Page 6 of 10
          109.   Denied for lack of knowledge or information.

          110.   Denied for lack of knowledge or information.

          111.   Denied for lack of knowledge or information.

          112.   Denied for lack of knowledge or information.

          113.   The defendant hereby repeats, re-alleges and incorporates by reference each of his

responses to paragraphs 1 through 112 of the Complaint with like effect as if set forth fully

herein.

          114.   Denied for lack of knowledge or information.

          115.   Denied for lack of knowledge or information.

          116.   Denied for lack of knowledge or information.

          117.   Denied for lack of knowledge or information.

          118.   Denied for lack of knowledge or information.

          119.   Denied for lack of knowledge or information.

          120.   Denied for lack of knowledge or information.

          121.   Denied for lack of knowledge or information.

          122.   The defendant hereby repeats, re-alleges and incorporates by reference each of his

responses to paragraphs 1 through 121 of the Complaint with like effect as if set forth fully

herein.

          123.   Admitted.

          124.   Denied for lack of knowledge or information.

          125.   The allegations against defendant Young are denied.

          Except as herein admitted, denied for lack of knowledge or information.

          126.   Denied for lack of knowledge or information.

          127.   The allegations against defendant Young are denied.

          Except as herein admitted, denied for lack of knowledge or information.

          128.   Denied for lack of knowledge or information.



                                               - 7 -
          Case 1:19-cv-00960-CCE-JEP Document 9 Filed 11/27/19 Page 7 of 10
          129.   Denied for lack of knowledge or information.

          130.   Denied for lack of knowledge or information.

          131.   The defendant hereby repeats, re-alleges and incorporates by reference each of his

responses to paragraphs 1 through 130 of the Complaint with like effect as if set forth fully

herein.

          132.   The allegations against defendant Young are denied.

          Except as herein admitted, denied for lack of knowledge or information.

          133.   Denied for lack of knowledge or information.

          134.   The allegations against defendant Young are denied.

          Except as herein admitted, denied for lack of knowledge or information.

          135.   Denied for lack of knowledge or information.

          136.   Denied for lack of knowledge or information.

          137.   Denied for lack of knowledge or information.

          138.   Denied for lack of knowledge or information.

          139.   Denied for lack of knowledge or information.

          140.   The defendant hereby repeats, re-alleges and incorporates by reference each of his

responses to paragraphs 1 through 139 of the Complaint with like effect as if set forth fully

herein.

          141.   Denied.

          142.   Denied.

          143.   Denied.

          144.   Denied.

          145.   Denied.

          FURTHER ANSWERING THE COMPLAINT OF THE PLAINTIFF AND AS A FIRST

FURTHER AFFIRMATIVE DEFENSE AND PLEA OF THE STATUTE OF LIMITATIONS,

THE DEFENDANT AVERS:



                                               - 8 -
          Case 1:19-cv-00960-CCE-JEP Document 9 Filed 11/27/19 Page 8 of 10
       1.      Upon information and belief, all of the plaintiff’s claims against defendant Young

are barred by the applicable statute of limitations, pursuant to N.G.G.S. § 1-52.

       FURTHER ANSWERING THE COMPLAINT OF THE PLAINTIFF AND AS A

SECOND FURTHER AFFIRMATIVE DEFENSE, THE DEFENDANT AVERS:

       1.      Defendant Young incorporates, by reference, all defenses pled or to be pled by any

other answering party to this action.

       FURTHER ANSWERING THE COMPLAINT OF THE PLAINTIFF AND AS A

THIRD FURTHER AFFIRMATIVE DEFENSE, THE DEFENDANT AVERS:

       1.      The defendant reserves the right to amend his Answer to assert further defenses

that are developed in discovery.

       WHEREFORE, having answered the Complaint of the plaintiff, defendant Young prays

that the plaintiff have and recover nothing of him in this action and that this action against him be

dismissed with prejudice; that a trial by jury be had on all issues raised by the pleadings in this

case; that the costs of this action be taxed against the plaintiff; and that the Court grant unto

defendant Young such other and further relief as to the Court may seem just and proper.

       This the 27th day of November, 2019.

                                               /s/ Stephanie W. Anderson
                                               swa@bsa-llp.com
                                               N.C. State Bar No. 27692
                                               Burton, Sue & Anderson, LLP
                                               Post Office Box 20083
                                               419 North Elm Street
                                               Greensboro, NC 27420
                                               Phone: 336-275-0512
                                               Fax: 336-378-1390




                                               - 9 -
       Case 1:19-cv-00960-CCE-JEP Document 9 Filed 11/27/19 Page 9 of 10
                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Answer of Kelly Young Only to Amended

Complaint was served upon all counsel of record by U.S. First-Class Mail, postage prepaid, and

addressed as follows:

Ms. Catharine E. Edwards
Edwards Kirby, LLP
3201 Glenwood Avenue, Suite 100
Raleigh, NC 27612
Attorney for Plaintiff

       This the 27th day of November, 2019.

                                              /s/Stephanie W. Anderson
                                              Attorney for Defendant Kelly Young
                                              N.C. State Bar No. 27692
                                              Email: swa@bsa-llp.com
                                              Burton, Sue & Anderson, LLP
                                              Post Office Box 20083
                                              419 North Elm Street
                                              Greensboro, NC 27420
                                              Phone: 336-275-0512
                                              Fax: 336-378-1390




                                           - 10 -
      Case 1:19-cv-00960-CCE-JEP Document 9 Filed 11/27/19 Page 10 of 10
